Citation Nr: 1742927	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-34 018	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased initial disability evaluation in excess of 10 percent for the service-connected pelvic inflammatory disease (PID) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from June 1978 to August 1994.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma which, in part, granted service connection for pelvic inflammatory disease (PID) and assigned an initial noncompensable evaluation.

The Veteran has appealed the initial rating assigned for the service-connected PID.  She is, in effect, asking for a higher rating effective from the date service connection was granted (December 18, 2010).  Thus, the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In June 2015, a Travel Board hearing was conducted at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  Thereafter, in a decision issued in October 2015, the Board, in part, assigned an initial schedular evaluation of 10 percent, but not more, for the service-connected PID.  However, as the increase did not represent the maximum rating available for the disability, a full grant of the benefits sought was not promulgated and the Veteran's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the parties filed a Joint Motion for Partial Remand (JMPR).  A September 2016 Order of the Court granted the JMPR and vacated the portion of the Board's decision that declined to refer the appellant's claim for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1), and that matter was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).  The Board's denial of an initial schedular evaluation in excess of 10 percent was not appealed by the Veteran.

The Board remanded the case for additional development in March 2017.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the appeal period, the appellant has been employed fulltime.

2.  Throughout the appeal period, the appellant's service-connected PID has been manifested by complaints of abdominal pain that is severe at times; nausea; vomiting; fever; sweating; and dyspareunia as well as clinical findings of tenderness to palpation of the bilateral adnexa and a cervical discharge.

3.  The service-connected PID does not present such an exceptional or unusual disability picture that the schedular evaluation is inadequate. 

4.  Throughout the appeal period, the appellant has not undergone frequent periods of hospitalization or treatment for her service-connected PID.

5.  Throughout the appeal period, the appellant has missed work due to the service-connected PID approximately one day to four times per year.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for the service-connected PID have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.21, 4.116, Diagnostic Code 7614 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA letters dated in January 2011, and February 2011, provided the appellant with the Dingess notice.

The appellant's PID increased rating claim arises from her disagreement with the initial evaluation that was assigned to that disability following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and the Board has discerned none.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the appellant's VA medical treatment records have been associated with the claims file as have private medical treatment records.  The appellant was afforded the opportunity to present testimony before the Board.  The appellant was afforded VA medical examinations in April 2011, November 2013, May 2016, and April 2017.  

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  Physical examination was accomplished and those examinations included a report of the symptoms for the PID and demonstrated objective evaluations.  The examiners were able to assess and record the clinical status of the appellant's PID.

The Board finds that the VA examination reports were sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that any examination was in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the appellant's PID.  Furthermore, the most recent VA examination report addressed in detail which of the appellant's reported symptoms were associated with the service-connected PID.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that she wanted the RO to obtain for her that were not obtained.  She had previously been given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, VA treatment records were obtained for the appellant on remand.  The RO also arranged for a medical examination as directed by the March 2017 Board remand.  Therefore, substantial compliance has been achieved.

The appellant was provided with notice as to the medical evidence needed for an increased evaluation for PID on an extraschedular basis, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the PID extraschedular claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).


II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs, a 0 percent rating is warranted for symptoms that do not require continuous treatment.  A 10 percent rating is warranted for symptoms that require continuous treatment.  A 30 percent evaluation is warranted for symptoms not controlled by continuous treatment.  See 38 C.F.R. § 4.116, Diagnostic Codes 7610 through 7615.  The appellant has been assigned a 10 percent schedular rating under Diagnostic Code 7614, Fallopian tube disease, injury, or adhesions of, (including PID).  As reflected in the JMPR, the appellant did not contest that 10 percent schedular rating for the service-connected PID.  However, she contends that she is entitled to an extraschedular rating for the service-connected PID.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual appellant's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

Review of the appellant's private medical treatment records dated between 2010 and 2015 reveals that the appellant was seen at a private hospital for complaints of abdominal pain, nausea and vomiting in October 2012.  At that time she denied having fever and dysuria.  On physical examination there was mild tenderness to palpation of the right and left lower quadrants.  The clinical impression was an acute exacerbation of the service-connected irritable bowel syndrome (IBS).  The appellant was seen at another private facility, in November 2013, for complaints of abdominal pain, nausea and vomiting.  The clinical impression was IBS.  The appellant was subsequently seen in the emergency room of this same private facility in July 2014, and January 2015, for complaints of abdominal pain.  In January 2015, the clinical impression was IBS.

Review of the appellant's VA medical treatment records dated between 2011 and 2017 reveals that the appellant underwent a comprehensive examination in February 2011; she was noted to have a previous medical history of chronic abdominal pain.  During the review of systems (ROS), the appellant denied having urinary leakage.  In the sexual history section, the appellant denied having dyspareunia and reported experiencing occasional vaginal dryness.  On physical examination, the adnexa were nontender.  The appellant underwent another comprehensive examination in August 2013.  She was noted to have a prior medical history of chronic pelvic pain.  When asked about dyspareunia, she reported experiencing occasional vaginal dryness.  During the ROS, the appellant denied nausea and vomiting; stress incontinence was noted.  On physical examination, the abdomen was soft and nontender and the adnexa were nontender.  The appellant underwent a comprehensive women's examination in April 2016.  During the ROS, the appellant denied fevers, nausea, vomiting, abdominal pain, dysuria and urinary incontinence.  On physical examination, the abdomen was soft and nontender and the adnexa were nontender.  The clinical assessment was chronic pelvic pain, stable per patient.  The appellant most recently underwent a comprehensive examination on April 13, 2017.  While the appellant stated that she thought she had fibromyalgia and that she hurt all over her body for most of the day in her joints, she did not mention any abdominal or pelvic pain.  During the ROS, the appellant denied nausea and abdominal pain.  On physical examination, the abdomen was soft and nontender.  

Pursuant to the March 2017 Board remand, the appellant was afforded a VA medical examination on April 6, 2017; the examiner reviewed the appellant's claims file and medical records.  The examiner opined that the appellant's reported intermittent symptoms of pain, fever, sweating, nausea and vomiting were related to her service-connected PID.  The examiner indicated that the appellant had marked tenderness to palpation of the bilateral adnexa with mild to moderate discharge at the cervix consistent with PID.  The examiner also noted that the appellant reported experiencing dyspareunia.  However, the examiner opined that the appellant's urinary incontinence was not related to the service-connected PID in that it was stress incontinence that occurred with increased Valsalva pressure and had no temporal relationship with other PID symptoms.  In addition, the report of a VA examination conducted in March 2011 reflects that the examiner found the appellant's history of three vaginal deliveries to be the most likely cause of her incontinence.

Prior VA examinations, conducted in March 2011, April 2011, and November 2013, also reflect that the appellant had reported PID symptoms of pain, fever, nausea, sweating, vomiting and dyspareunia.  The Board notes that the appellant has reported experiencing more or less constant abdominal distress and pain that caused diaphoresis and nausea on occasion in relation to her service-connected IBS.  

The appellant stated during her March 2011 VA examination that she was working fulltime and that she had not lost any time from work during the previous 12 months.  The appellant stated during her November 2013 examination that she missed two to three days of work per year due to abdominal pain, diaphoresis and nausea.  During her April 2017 examination, the appellant stated that her last episode of PID had occurred in January and had lasted about one hour before it was relieved by opiate narcotics.  The appellant further stated that such episodes occurred every three months and caused her to miss work for one day.  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

There must be sufficient evidence showing that a claimant's disability picture is not contemplated by the rating schedule in order for the case to be referred for a determination of whether the assignment of an extraschedular rating is warranted.  As noted above, the issue of entitlement to a schedular rating in excess of 10 percent for the service-connected PID has been subject to a prior unappealed Board decision issued in October 2015.  Thus, at this time, the Board need only determine whether a separate rating may be assigned for the service-connected PID on an extraschedular basis where the currently assigned 10 percent schedular evaluation is based on the appellant having "symptoms that require continuous treatment."  See 38 C.F.R. § 4.116, Diagnostic Code 7614.  The Board finds that the manifestations of the appellant's service-connected PID consist of her complaints of pain, fever, sweating, nausea, vomiting and dyspareunia as well as clinical findings of tenderness to palpation of the bilateral adnexa and a cervical discharge.  By the appellant's own reports these symptoms occur on an intermittent basis and she takes medication which relieves those symptoms.  She recently stated that episodes associated with her PID happen four times per year.  In this case, the Board has already assigned a 10 percent evaluation even though the appellant does not require continuous treatment.  The language of the Diagnostic Code does not impose any requirement about the number or severity of PID-related symptoms - the Diagnostic Code only requires that there be symptoms that require continuous treatment.  The evidentiary record does not demonstrate that the symptomatology consistently associated with the appellant's service-connected PID was not wholly contemplated by the criteria utilized to assign the 10 percent evaluation.  Therefore, the Board finds that the criteria reasonably describe the claimant's disability level and symptomatology and that, since the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular 10 percent rating is adequate, and no referral is required.  

Assuming, arguendo, that the schedular criteria are inadequate, in the second step of the Thun three-step inquiry, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) (i.e., marked interference with employment and frequent periods of hospitalization).  The evidentiary record did not demonstrate that the appellant's service-connected PID has caused her to undergo frequent periods of hospitalization.  In fact, no inpatient treatment for PID is demonstrated in the evidence of record, and while the appellant had reported going to seek treatment at an emergency room approximately twice a year for treatment of PID, the private treatment records in evidence indicate that most of those emergency room visits were for her IBS.  This does not equate to frequent hospitalization.  Furthermore, marked interference with employment has not been demonstrated as the appellant has been employed on a fulltime basis as a teacher throughout the appeal period and she has reported missing work due to her PID approximately once every three months.  This does not equate to marked interference with employment.  More severe impairment than that reflected by the currently assigned 10 percent schedular rating is not shown.

Turning to consideration pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Apart from the PID, the appellant is service-connected for IBS, hearing loss, tinnitus, residuals of a right finger laceration and residuals of a left finger laceration.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  The Board notes that the appellant has been awarded the maximum schedular rating for her service-connected IBS even though there is some overlap between the PID-related symptoms and the IBS-related symptoms.  There is no evidence of any hospitalization related to any single service-connected disability or to any combination of the various service-connected disabilities.  In addition, there is no evidence of unemployability due to any single service-connected disability or to any combination of the various service-connected disabilities.  Again, the appellant has been employed on a fulltime basis throughout the appeal period.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

There is relatively little guidance as to how to determine whether and at what level to grant an extraschedular rating. In Kuppamala v. McDonald, 27 Vet. App. 447 (2015), the Court held that there is a judicially manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  Kuppamala, at 453-5.  As the Court noted in Kuppamala, "average impairment in earning capacity is not a clearly defined standard."  Kuppamala, at 453.  

In other contexts VA has determined that a disability warrants a 10 percent rating if it results in social and occupational impairment with inability to perform occupational tasks only when under considerable stress.  38 C.F.R. § 4.130, Schedule for Rating Mental Disorders.  In a similar vein, the provisions of 38 C.F.R. § 4.1 declare that the rating schedule is intended to compensate for considerable time lost from work commensurate with the rating and in light of exacerbations.  This suggests that average impairment in earning capacity would encompass some period of inability to perform occupational tasks or considerable loss of working time.  In the instant case, there is no evidence that any of the appellant's service-connected disabilities - either singly or in combination - prevented her from performing occupational tasks for any considerable time period. 

Accordingly, the Board finds that the evidence is against a finding that the service-connected PID caused average impairment of earning capacity beyond the 10 schedular percent rating currently in effect.  In sum, as the appellant's symptoms are the type of symptoms contemplated by the rating schedule, including any combined effects resulting from her other service-connected disabilities, and governing norms are not present in this case, the Board concludes that an extraschedular rating is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

As a final point, the Board notes that, a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)).  In this case, the appellant has been employed throughout the appeal period, and there is no indication that she is, in fact, rendered unemployable due to her service-connected PID.  As such, consideration of a TDIU is not warranted at this point.  Therefore, the Board finds that a claim for TDIU has not been raised by the appellant or reasonably raised by the record.  Therefore, further consideration of a TDIU is not warranted. 


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected pelvic inflammatory disease (PID) on an extraschedular basis is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


